EXHIBIT 99.3 j2 GLOBAL COMMUNICATIONS, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On December 3, 2010, j2 Global Communications, Inc. (“j2 Global”) completed its acquisition of Protus IP Solutions, Inc. (“Protus”) for a purchase price of approximately $211.8 million plus assumed liabilities, (the “Acquisition”).The following unaudited pro forma condensed combined balance sheet as of September 30, 2010 and the unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2010 and for the year ended December 31, 2009 are based on the historical financial statements of j2 Global and Protus using the acquisition method of accounting. The unaudited condensed combined pro forma balance sheet as of September 30, 2010 gives effect to the Acquisition as if it had occurred on September 30, 2010, and includes all adjustments that give effect to events that are directly attributable to the Acquisition and are factually supportable.The unaudited pro forma condensed combined statements of operations for the year ended December 31, 2009 and the nine months ended September 30, 2010 give effect to the Acquisition as if it had occurred on January1, 2009, and include all adjustments that give effect to events that are directly attributable to the Acquisition, are expected to have a continuing impact, and are factually supportable. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not intended to represent or to be indicative of the results of operations or financial position that j2 Global would have reported had the Acquisition been completed as of the dates set forth in the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements reflect management’s preliminary estimates of the fair values of tangible and intangible assets acquired and liabilities assumed.Upon completion of the Acquisition, management may make additional adjustments, and these valuations could change significantly from those used in the pro forma condensed combined financial statements. These unaudited pro forma condensed combined financial statements should be read in conjunction with j2 Global’s historical consolidated financial statements and notes thereto contained in j2 Global’s Annual Report on Form 10-K for the year ended December 31, 2009, j2 Global’s Quarterly Report on Form 10-Q for the nine months ended September 30, 2010, j2 Global’s Current Report on Form 8-K filed with the United States Securities and Exchange Commission on December 6, 2010, Protus’ historical financial statements and notes thereto for the periods ended December 31, 2009 and 2008 and for each of the three years in the period ended December 31, 2009 contained herein as Exhibit 99.1 and historical unaudited consolidated financial statements as of and for the nine months ended September 30, 2010 and 2009 contained herein as Exhibit 99.2. - 1 - j2 GLOBAL COMMUNICATIONS, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF SEPTEMBER 30, 2010 (in thousands) j2 Global Protus Pro Forma j2 Global Historical Historical Adjustments Pro Forma ASSETS Cash, cash equivalents and short-term investments $ $ $ )
